ANTI-DILUTION AGREEMENT

 

 

THIS ANTI-DILUTION AGREEMENT (the “Agreement”) is dated as of January 15_, 2016
with an effective date (the “Effective Date”) of January 2, 2016, and is by and
among “ACACIA DIVERSIFIED HOLDINGS, INC., a Texas corporation (“Acacia” or the
“Company”), and STEVEN L. SAMPLE, an individual residing in the State of Florida
(“Mr. Sample”). Acacia and Mr. Sample are referred to collectively herein as the
"Parties," and individually as a "Party."

 

WHEREAS, Mr. Sample and the Company are both Parties to that certain Modified
Employment Agreement with an Effective Date of January 4, 2016 and are relevant
Parties to the Asset Purchase Agreement also with an Effective Date of January
4, 2016, to which the form of this Agreement is attached as Exhibit J and made a
part thereof, all of which contemplates the execution and delivery of this
Agreement by the Parties hereto.

 

WHEREAS this Agreement is certified and confirmed to be valid for all purposes
by Richard K. Pertile (“Pertile”) acting in the capacity as President of Seller
as a party to the Asset Purchase Agreement of even date herewith to which this
Agreement is made a part, and by Pertile also acting as CEO-Elect of Acacia.

 

WHEREAS the Company and Mr. Sample acknowledge and agree that the
representations, warranties, covenants, agreements and indemnities contained in
this Agreement shall not be superseded as a result of the change of management
of Acacia or the status of the Parties executing this Agreement concomitant with
the Closing of the Asset Purchase Agreement to which this Agreement is made a
part, but shall remain in full force and effect to the full extent provided
herein.

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained in this Agreement and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged (including, without limitation, the entering into the various
Agreements by and between the Parties and the MariJ Group of Companies dated
January 15, 2016, each with an Effective Date of January 4, 2016), so long as
the Right of First Refusal to Purchase Common Stock the and Proxy included the
Agreements remain in full force and effect or Mr. Pertile shall have exercised
his Right of First Refusal in acquiring the Primary CEO Equity Consideration,
the Parties hereto hereby agree as follows:

 

SECTION 1. Additional Issuances.

 

(a) If at any time after the Effective Date hereof, if the Company shall issue
any additional shares of the Company’s Common Stock or warrants, options or
other rights or instruments of any kind convertible into or exercisable or
exchangeable for shares of Common Stock (the “Additional Securities”) for the
purposes of raising capital, acquiring assets, or for any other authorized
purpose, Mr. Sample shall have the right to subscribe for and to purchase at the
par value of the Company’s stock of $0.001 per share (“Par Value”) that number
of Additional Securities necessary to maintain a Fully-Diluted Ownership
Percentage (as defined herein below) in the Company equal to the lesser of: (i)
Fully-Diluted Ownership Percentage of the Company on the date that a
Subscription Notice (as defined below) is delivered to Mr. Sample hereunder, and
(ii) nine and nine-tenths percent (9.9%) of the Company’s issued and outstanding
Common Stock after first adjusting for the eventuality of the required disposal
of 2,500,000 shares of Mr. Sample’s Common Stock in the Company under the
provisions of the Asset Purchase Agreement to which this Anti-Dilution is made a
part. By way of example, prior to Mr. Sample’s required disposal of 2,500,000
shares of his Common Stock of Acacia as required in the Asset Purchase
Agreement, this calculation would result in his entire personal holdings of
Acacia, less 2,500,000 shares, then being made to equal to 9.9% of the total
issued and outstanding Common Shares of the Company by the issuance to Mr.
Sample of new Common Shares of the Company at Par Value in such numbers such as
to cause his total ownership to be equal to said 9.9%. Any offer of Additional
Securities made

 

1

 



 

 

to Mr. Sample under this Section 1 shall be made by notice in writing (the
“Subscription Notice”) at least 10 Business Days prior to the issuance of such
Additional Securities. The Subscription Notice shall set forth (i) the number of
Additional Securities proposed to be issued to any Person other than Mr. Sample
and the terms of such Additional Securities, (ii) the consideration (or manner
of determining the consideration), if any, for which such Additional Securities
are proposed to be issued and the terms of payment, (iii) the number of
Additional Securities offered to Mr. Sample in compliance with the provisions of
this Section 1 and (iv) the proposed date of issuance of such Additional
Securities. Not later than 5 Business Days after delivery of a Subscription
Notice in accordance with the notice provisions hereof, Mr. Sample shall deliver
a notification to the Company in writing whether he elects to purchase all or
any portion of the Additional Securities offered to Mr. Sample, pursuant to the
Subscription Notice; provided however, that the failure of Mr. Sample to respond
in writing within 5 Business Days shall be deemed a waiver and negative election
by Mr. Sample to purchase any of the Additional Securities offered by such
Subscription Notice. If Mr. Sample elects to purchase any such Additional
Securities, the Additional Securities that he shall have elected to purchase
shall be issued and sold to Mr. Sample by the Company at the same time and on
the same terms and conditions as the Additional Securities are issued and sold
to third Parties. If, for any reason, the issuance of Additional Securities to
third Parties is not consummated, Mr. Sample’s right to his share of such
issuance shall lapse, subject to Mr. Sample’s ongoing subscription rights with
respect to issuances of Additional Securities at later dates or times.

 

(b) The Company represents and covenants to Mr. Sample that (i) upon issuance,
all the shares of Additional Securities sold to Mr. Sample pursuant to this
Section 1 shall be duly authorized, validly issued, fully paid and nonassessable
and will be approved (if outstanding securities of the Company of the same type
are at the time already approved) for listing on the Nasdaq Stock Market or for
quotation or listing on the principal trading market for the securities of the
Company at the time of issuance, (ii) upon delivery of such shares, they shall
be free and clear of all liens, claims and encumbrances (other than any
restrictions imposed by applicable federal, state and foreign securities laws of
any nature and shall not be subject to any preemptive right of any stockholder
of the Company and (iii) this Section 1 does not and upon the issuance of such
Additional Securities will not: (a) violate or conflict with any provision of
the Articles of Incorporation or Bylaws of ACACIA, each as amended then to date;
(b) conflict with or constitute a violation by ACACIA of any applicable law
(including the Texas Business Organizations Code), judgment, order, injunction,
decree, rule, regulation or ruling of any governmental authority applicable to
ACACIA the enforcement of which would have a material adverse effect on ACACIA
or on ACACIA’s ability to perform its obligations hereunder or the ability of
ACACIA to consummate issuance of the Additional Securities; and, (c) either
alone or with the giving of notice or the passage of time, or both, modify,
violate, conflict with, constitute grounds for termination of, or accelerate the
performance required by, or result in a breach or default of the terms,
conditions or provisions of, or constitute a default under any contract,
agreement, note bond, mortgage, indenture, deed of trust, license, franchise,
permit, commitment, waiver, exemption, order, obligation, lease, sublease,
undertaking, agreement, offer or other instrument, which violation, conflict,
termination, acceleration, breach or default would have a material adverse
effect on ACACIA or on the ability of ACACIA to perform its obligations
hereunder or the ability of ACACIA to issue such shares.

 

(c) As used herein, the term “Business Day” shall mean any day other than a
Saturday, Sunday, U.S. national legal holiday, or a legal holiday under the laws
of the State of Texas or the State of Florida, and the term “Person” shall mean
an individual, corporation, partnership, joint venture, joint stock company,
association, trust, business trust, unincorporated organization, government
authority, or any other entity of whatever nature. As used herein, the term
“Fully-Diluted Ownership Percentage” shall mean the percentage ownership
calculated by dividing (i) the aggregate number of shares of Common Stock
(including any shares of Common Stock issuable upon exercise or conversion of
options, warrants or other securities or rights) beneficially owned (as such
term is determined in accordance with the Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) by the applicable Person or
Persons, howsoever and whenever acquired, by (ii) the aggregate number of all
issued and outstanding shares of Common Stock of the Company (including any
shares of Common Stock which are issuable upon exercise or conversion of
options, warrants or other securities or rights within 60 days of the date on
which such calculation is being made).

 

(d) If the Company, at any time while this Agreement is in force and effect, by
reclassification of securities or otherwise (including, but not limited to, a
“reincorporation,” merger with or into a wholly owned subsidiary of the Company,
an

 

2

 



 

 

exchange or stock swap or another type of reorganization or recapitalization)
(individually or collectively the “Reorganization of Shares”), shall change or
exchange its Common Stock into (or for) different securities of another class or
classes or ceases to have Common Stock, then Mr. Sample’s rights hereunder shall
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as the result of such change with respect to the
securities that were subject to the Agreement immediately prior to such
reclassification or other change. All such adjustments shall be made so as to
equitably adjust Mr. Sample’s rights hereunder such that he should own no less
than nine and nine-tenths percent (9.9%) of the issued and outstanding shares of
the Company in any classification thereof in the Company or any
newly-capitalized entity following any such Reorganization of Shares.

 

SECTION 2. No Reverse Stock Splits or Issuances of Preferred Shares. From the
Effective Date of this Agreement until January 1, 2020, the Company shall not
cause to occur or suffer to be caused to occur any reverse stock split (“Reverse
Stock Split”) to its Common shares without the prior written consent of Mr.
Sample. Similarly, the Company shall not during that same period cause to occur
or suffer to be caused to occur any issuance of shares of the preferred stock
(“Preferred Stock” or “Preferred Shares”) of the Company without the prior
written consent of Mr. Sample. Any violation of these covenants as to a Reverse
Stock Split shall result in a requirement that the Company immediately issue to
Mr. Sample sufficient new shares of the Company’s common stock (“Common Stock”
or “Common Shares”) such as to cause his holdings thereof to be equal to the
percentage of his Common Stock holdings relevant to the total issued and
outstanding shares of the Common Stock of the Company as of the date immediately
preceding the Effective Date of this Agreement (meaning the percentage of the
total issued and outstanding Common Stock of the Company held by Mr. Sample in
relation to the total number of Common Shares of the Company issued and
outstanding as of the date immediately preceding the Effective Date of this
Agreement). Similarly, any violation of these covenants as to issuance of
Preferred Shares shall result in a requirement that the Company immediately
issue to Mr. Sample sufficient new shares of the Company’s Preferred Stock such
as to cause his holdings of the Company’s total issued and outstanding Preferred
Shares to be equal to the percentage of his Common Stock holdings relevant to
the total issued and outstanding shares of the Common Stock of the Company as of
the date immediately preceding the effective date of this Agreement (meaning Mr.
Sample would be issued an appropriate number of Preferred Shares of the Company
such that his ownership thereof would become in accordance with the percentage
of Common Stock of the Company held by Mr. Sample in relation to the total
number of Common Shares of the Company issued and outstanding as of the date
immediately preceding the Effective Date of this Agreement). Any shares issued
to Mr. Sample in accordance with this Section 2 shall be paid by Mr. Sample at
Par Value.

 

SECTION 3. Further Assurances. Each of the Parties hereto agrees that, at any
time and from time to time after the date hereof, it shall, upon written request
from the other Party hereto, and without further consideration, perform such
other and further acts, and execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered, such further instruments, documents and
assurances as such other Party reasonably may request for the purpose of
carrying out this Agreement.

 

SECTION 4. Binding Agreement; Assignment. This Agreement is binding upon, will
inure to the benefit of, and be enforceable by, the Parties hereto and their
respective heirs, successors and permitted assigns. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement shall be
assigned, in whole or in part, by operation of law or otherwise by any of the
Parties hereto, without the prior written consent of the other Party hereto.

 

SECTION 5. Entire Agreement; No Third-Party Beneficiaries. This Agreement
constitutes the entire agreement and understanding of the Parties hereto with
respect to the subject matters hereof and thereof and supersedes any and all
prior negotiations, agreements, arrangements and understandings between the
Parties, written or oral, relating to the matters provided for herein or
therein. Except as expressly provided in this Agreement, nothing contained in
this Agreement, express or implied, is intended to or shall confer on any Person
other than the Parties hereto and their heirs, successors and permitted assigns,
any rights, benefits, remedies or claims under or by reason of this Agreement.

 

3

 



 



 

SECTION 6. Amendment; Modification. This Agreement may not be amended or
modified except by an instrument in writing signed by a duly authorized officer
of each of the Company and Mr. Sample.

 

SECTION 7. Extensions; Waivers; Remedies Cumulative.

 

(a) The conditions to each of the Parties’ obligations to consummate this
Agreement are for the sole benefit of such Party and may be waived by such Party
in whole or in part to the extent permitted by applicable law. With regard to
this Agreement, any Party may (i) extend the time for the performance of any of
the obligations or other acts of any other Party with such first Party, or (ii)
waive compliance with any of the agreements of any Party with such first Party
or with any conditions to its own obligations. Any agreement on the part of a
Party hereto to any such extension or waiver of any provision of this Agreement
shall be valid and effective only if set forth in an instrument in writing
signed on behalf of such Party against whom enforcement of any waiver or consent
is sought by such first Party or a duly authorized officer thereof, if
applicable.

 

(b) No failure or delay on the part of any Party in exercising any right,
privilege, power, or remedy under this Agreement, and no course of dealing among
the Parties, shall operate as a waiver of such right, privilege, power, or
remedy, nor shall any single or partial exercise of any right, privilege, power,
or remedy under this Agreement preclude any other or further exercise of such
right, privilege, power, or remedy, or the exercise of any other right,
privilege, power, or remedy. No notice to or demand on any Party in any case
shall entitle such Party to any other or further notice or demand in any similar
or other circumstances or constitute a waiver of the right of the Party giving
such notice or making such demand to take any other or further action in any
circumstances without notice or demand.

 

SECTION 8. Section Headings; Interpretation. Reference in this Agreement to a
Section unless otherwise indicated, shall constitute references to a Section or
an Article of this Agreement. The section headings contained in this Agreement
are for convenience of reference only and do not form a part thereof and shall
not affect in any way the meaning or interpretation of this Agreement. The
Parties hereto agree that this Agreement is the product of negotiations among
sophisticated Parties, all of whom were represented by counsel, and each of whom
had an opportunity to participate in, and did participate in the drafting of
each provision hereto. Accordingly, ambiguities in this Agreement, if any, shall
not be construed strictly against any Party hereto but rather shall be given a
fair and reasonable construction without regard to the rule of contra
proferentem.

 

SECTION 9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware applicable to agreements made
and to be performed entirely within the State of Delaware without giving effect
to the laws that might otherwise govern under applicable principles of conflict
of laws thereof.

 

SECTION 10. Notices. Any notice, demand, claim, request, waiver or consent or
other communication required or permitted to be given under the provisions of
this Agreement shall be in writing and shall be deemed to have been duly
delivered if delivered by any of the following means of delivery, and shall be
deemed to have been duly delivered and received on the date (or the next
Business Day if delivery is not made on a Business Day) of personal delivery or
facsimile transmission or on the date (or the next Business Day if delivery is
not made on a Business Day) of receipt, if mailed by registered or certified
mail, postage prepaid and return receipt requested, or on the date (or the next
Business Day if delivery is not made on a Business Day) of a stamped receipt, if
sent by an overnight delivery service, and sent to the following addresses (or
to such other address as any Party may request, in the case of the Company, by
notifying Mr. Sample, and in the case of Mr. Sample, by notifying the Company in
each case in accordance with this Section):

 

  (a)   If to the Company:

 

      

Acacia Diversified Holdings, Inc.

ATTN: Richard K. Pertile, CEO

       

13575 58TH Street North #138

Clearwater, FL 33760

 

 

4

 



 

 



       Telephone: (727) 492-4208



       Facsimile: (727) 678 - 4420

 

With a copy to:

 

Howard P. Ross, Esq. B.C.S.

Florida Bar Certified in Business Litigation and Civil Trial

Battaglia, Ross, Dicus & McQuaid, P.A.

5858 Central Avenue

St. Petersburg, FL 33707

 

  (b)   If to Mr. Sample:

 

      

Steven L. Sample

2806 SE 29th Street

Ocala, FL 34471

Telephone: (877) 513-6294

Facsimile: (877) 513-6295

  

SECTION 11. Consent to Jurisdiction. Each of the Parties agrees to submit itself
to the jurisdiction of any state or federal court sitting in Ocala, Florida or
Orlando, Florida. In addition, each of the Parties hereto agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, and that it will not bring any action
relating to this Agreement or any of the transactions contemplated by this
Agreement in any court other than such court.

 

SECTION 12. Severability. The Parties agree that (i) the provisions of this
Agreement shall be severable in the event that any of the provisions hereof are
held by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable, (ii) they shall negotiate in good faith to replace any provisions
that are finally determined to be invalid, void or otherwise unenforceable with
other provisions that are as similar as possible in terms to such invalid, void
or otherwise unenforceable provisions but are valid and enforceable, and (iii)
the balance of this Agreement shall not be affected and shall remain enforceable
to the fullest extent permitted by law. Whenever possible, each provision of
this Agreement shall be interpreted in such a manner as to be valid and shall be
enforced to the fullest extent permitted by law.

 

SECTION 13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which when executed and delivered shall be deemed an
original, and all of which when taken together shall be considered one and the
same instrument, and this Agreement shall become effective when such
counterparts have been signed by each of the Parties hereto and delivered to the
other Parties. The Parties hereto agree that signatures of the Parties and their
duly authorized officers may be exchanged by facsimile transmission, and that
such signatures shall be binding to the same extent, and have the same force and
effect, as the exchange of original written signatures.

 

[Signature page follows]

 

 

 

 

 

 

 

5

 



 

 

 

 

This Agreement has been duly executed by the Parties hereto as of the date first
set forth above.

 

 



      ACACIA DIVERSIFIED HOLDINGS, INC.       A Texas corporation           BY:
  /s/ Steven L. Sample           Name:   Steven L. Sample           Its:   CEO  
                                    STEVEN L. SAMPLE       An Individual
residing in Florida           BY:   /s/ Steven L. Sample                        
      ACKNOWLEDGED AND AGREED BY RICHARD K. PERTILE AS REPRESENTING SELLER AND
ACTING IN THE CAPACITY AS CHIEF EXECUTIVE OFFICER-ELECT OF ACACIA FOR THE
CONFIRMATION OF AND AFFIRMATION OF THE VALIDITY OF THIS AGREEMENT UNDER
AUTHORITY OF THE RESPECTIVE BOARDS OF DIRECTORS           BY:   /s/ Richard K.
Pertile           Name:   Richard K. Pertile

 



 

 

 

